FILED
                            NOT FOR PUBLICATION                               MAR 02 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SILVERIO AUGUSTO CANEL-                          No. 09-70718
VELASQUEZ,
                                                 Agency No. A075-525-970
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted January 12, 2012
                            San Francisco, California

Before: WALLACE and M. SMITH, Circuit Judges, and RAKOFF, Senior District
Judge.**

       Silverio Augusto Canel-Velasquez petitions for review from a decision of

the Board of Immigration Appeals denying his application for cancellation of



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Jed S. Rakoff, Senior District Judge for the Southern
District of New York, sitting by designation.
removal under 8 U.S.C. § 1229b(b). We have jurisdiction under 8 U.S.C. § 1252,

and we deny the petition for review.

      8 U.S.C. § 1229b(b)(1)(C) makes an alien statutorily ineligible for

cancellation of removal if the alien has been convicted of two crimes involving

moral turpitude. See also 8 U.S.C. § 1182(a)(2)(A)(i)(I), (a)(2)(A)(ii). Canel-

Velasquez conceded below that his conviction under California Penal Code

§ 496(a) for receipt of stolen property constitutes a crime involving moral

turpitude. He now argues that his conviction for disorderly conduct involving

prostitution under California Penal Code § 647(b) does not involve moral

turpitude. Because a violation of section 647(b) is a crime involving moral

turpitude, Rohit v. Holder, No. 10-70091 (9th Cir. Feb. ***, 2012), Canel-

Velasquez has been convicted of two crimes involving moral turpitude and is

statutorily ineligible for cancellation of removal. 8 U.S.C. § 1229b(b)(1)(C).

      PETITION FOR REVIEW DENIED.




                                          2